Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application and Claims
This action is in reply to the application filed on 4/7/2021.

Information Disclosure Statement filed on 4/7/2021 is acknowledged and considered by the Examiner.

This communication is the first action on the merits.

Claims 1-17 is/are currently pending and have been examined.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is/are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 17 recites “... the number of points ...,” it is unclear if this element refers to “a number of backlog points” in Claim 1. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.








Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.

Applicant has claimed one or more generic placeholders, i.e. “...system…”, “...engine...”, “...module...”. However, the generic placeholders do not explicitly define physical or tangible form in the claims. 

Further, Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recite, “A system for determining and reporting staffing requirements for a contact center system comprising:
a. a ... for initializing and inputting data, wherein the ... is operably coupled to a staffing requirement generation engine capable of receiving data input from the ..., wherein the ... is further capable of reporting staffing requirements to a ...; 
b. the staffing requirement generation engine, wherein the staffing requirement generation engine is capable of determining backlog passing factors for deferred work in the ... by: 
i. determining an initial backlog factor based on steady state backlog, 
ii. predefining a number of backlog points, 
iii. generating a staffing requirement using the predefined backlog points, 
iv. examining the predefined backlog points which generate the staffing requirement comprising high staff consistency and service level goal, 
v. selecting further points that neighbor the examined points and repeating examination on the further points, and, 
vi. selecting points that result in a consistent backlog percentage across a planning scenario; and
 c. a deferred work simulation module, operably coupled to the staffing requirement generation engine, wherein the deferred work simulation module searches for a staffing requirement for each of the backlog passing factors for the data and provides the staffing requirement for each of the backlog passing factors to the staffing requirement generation engine for updating, and the deferred work simulation module is capable of simulating available resources for particular intervals and matching the available resources with an arrival volume of work while accounting for factors.”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …initializing and inputting data...receiving data input...reporting staffing requirements ... determining backlog passing factors for deferred work...i. determining an initial backlog factor based on steady state backlog, ii. predefining a number of backlog points, iii. generating a staffing requirement using the predefined backlog points, iv. examining the predefined backlog points which generate the staffing requirement comprising high staff consistency and service level goal, v. selecting further points that neighbor the examined points and repeating examination on the further points, and, vi. selecting points that result in a consistent backlog percentage across a planning scenario; and c. a deferred work simulation module, operably coupled to the staffing requirement generation engine, wherein the deferred work simulation module searches for a staffing requirement for each of the backlog passing factors for the data and provides the staffing requirement for each of the backlog passing factors to the staffing requirement generation engine for updating, and the deferred work simulation module is capable of simulating available resources for particular intervals and matching the available resources with an arrival volume of work while accounting for factors..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...initializing and inputting data...receiving data input...reporting staffing requirements ... determining backlog passing factors for deferred work...i. determining an initial backlog factor based on steady state backlog, ii. predefining a number of backlog points, iii. generating a staffing requirement using the predefined backlog points, iv. examining the predefined backlog points which generate the staffing requirement comprising high staff consistency and service level goal, v. selecting further points that neighbor the examined points and repeating examination on the further points, and, vi. selecting points that result in a consistent backlog percentage across a planning scenario; and c. a deferred work simulation module, operably coupled to the staffing requirement generation engine, wherein the deferred work simulation module searches for a staffing requirement for each of the backlog passing factors for the data and provides the staffing requirement for each of the backlog passing factors to the staffing requirement generation engine for updating, and the deferred work simulation module is capable of simulating available resources for particular intervals and matching the available resources with an arrival volume of work while accounting for factors...; therefore, the claims are directed to a mental process. 


Further, the limitations regarding, …initializing and inputting data...receiving data input...reporting staffing requirements ... determining backlog passing factors for deferred work...i. determining an initial backlog factor based on steady state backlog, ii. predefining a number of backlog points, iii. generating a staffing requirement using the predefined backlog points, iv. examining the predefined backlog points which generate the staffing requirement comprising high staff consistency and service level goal, v. selecting further points that neighbor the examined points and repeating examination on the further points, and, vi. selecting points that result in a consistent backlog percentage across a planning scenario; and c. a deferred work simulation module, operably coupled to the staffing requirement generation engine, wherein the deferred work simulation module searches for a staffing requirement for each of the backlog passing factors for the data and provides the staffing requirement for each of the backlog passing factors to the staffing requirement generation engine for updating, and the deferred work simulation module is capable of simulating available resources for particular intervals and matching the available resources with an arrival volume of work while accounting for factors..., under the broadest reasonable interpretation, is managing contact center human worker backlog workload. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1: network configuration optimization system, performance monitoring system operably integrated into the contact center system


, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, “initializing and inputting data...receiving data input...reporting staffing requirements...provides the staffing requirement for each of the backlog passing factors to the staffing requirement generation engine for updating”, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – “initializing and inputting data...receiving data input...”, data output – “...reporting staffing requirements...provides the staffing requirement for each of the backlog passing factors to the staffing requirement generation engine for updating..”


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[0019] Figure 1 is a diagram illustrating an embodiment of a typical telecommunications network within a contact center, indicated generally at 100. A typical telecommunications network within a contact center 100 known in the prior art includes an Interactive Voice Response system (IVR) 105, an Automatic Communication Distributor (ACD) 110, a Workforce Management System (WFMS) 115, a Human Resources Database (HRD) 120, and a Customer Information System (CIS) 125. The telecommunications network of some contact centers may vary from the telecommunications network 100 in that the data systems in the network may be combined and the infrastructure configuration may differ. Nevertheless, the function of the systems and the type of data residing in these other telecommunications networks is consistent with that residing in the telecommunications network 100, and therefore, the following discussion will also apply to these other networks. [0020] The IVR 105 is an automated voice response system that is activated when a communication, such as a call, is received by the contact center. The IVR 105 provides a variety of options to a caller that are used to determine the purpose of the call and that are ultimately used to route the call to the appropriate resource. The IVR 105 also may obtain the caller's account or customer number (if one is available) and accesses the CIS 125 to determine how this caller should be treated based on the caller's account information (e.g., exposed to a tailored advertisement or, if a particularly good customer, routed to the best agent). The IVR sends the time called, the account number, the options chosen, and other data to the ACD 110 and to the CIS 125. 
[0021] The ACD 110 automatically distributes the incoming communications, such as calls, to available resources within the telecommunications network 100 (e.g., agent telecommunication systems which may comprise phone agents and phone lines). In an embodiment, the network 100 may operate as part of a contact center at one or more physical locations which may be remote from each other. Agent telecommunication systems, or workstations, may be coupled to the network 100. Although not shown to preserve clarity, the workstations each include a workstation computer coupled to a display. Digital telephones are each associated with a different workstation. Each digital telephone may be connected to the network 100 through a network interface. In a further form, the connection to the network may be made first to the digital phone, then from the digital phone to the workstation computer by way of a pass- through connection on the digital phone or vice versa. Alternatively, two connections from the network can be made, one to the digital phone and one to the workstation computer. Additionally, in yet another form, digital telephones may be integrated into the agent computer and/or implemented in software. Each agent workstation may include one or more operator input devices, such as a keyboard, mouse, etc. Also, besides the display, one or more other output devices may be included such as loudspeaker(s) and/or a printer. 
[0022] The ACD 110 also sends call interval data to the WFMS 115 (i.e., call data summarized by a particular unit of time, such as by half-hour). The call interval data includes, for each interval, call volume (e.g., 400 calls), number of phone agents available, number of phone agents occupied by handling calls, average handle time (e.g., 2 minutes), number of abandons, the mean time to abandon, the average wait time, service level (e.g. of the proportion of calls answered in less than or equal to a specified number of seconds, such as 80% within 20 seconds, for example), and the average call duration. The ACD 110 also sends call-by-call data to the CIS 125. The call-by-call data includes the wait time of the call, the employee that handled the call, the handle time of the call, the time to abandon (if applicable), the amount of after call work or casework required, and details on the customer order, purchases, or other activity (if applicable). 
[0023] The ACD 110 may also send other contact interval data to the WFMS 115, such as deferred work. Examples of deferred work may include e-mails and back-office work. 
[0024] WFMS 115 forecasts contact volumes and handle times and develops employee schedules in such a manner that resources are available to answer or process the incoming flow of contacts. The WFMS 115 uses generic forecasting techniques such as moving averages or autoregressive integrated moving average (ARIMA) models to predict, for any future day, the number of contacts the center can expect. The WFMS 115 then determines the phone agent staffing levels by time of day that will result in the center's meeting an overall service standard goal for the forecasted number of contacts. Shift optimization determinations are then used to determine the shifts that will best cover the estimated staffing requirements. The WFMS 115 also provides processes to monitor phone agent productivity and to allow phone agents to select and manage their weekly work-shifts. The WFMS 115 sends schedules, shift swaps, schedule adherence, and hours worked data to the HRD 120. 
 [0025] The HRD 120 tracks payroll information and the number of hours worked by phone agents. Specifically, the HRD 120 tracks schedules, shifts, schedule adherence, hours worked, vacation accrued, salary information, and hiring costs. The HRD 120 receives the forecast from the WFMS 115 and uses it to determine when to hire new employees and when to schedule training classes. [0026] The CIS 125 incorporates customer account information including customer segmentation and customer value and gathers call-by-call data from the ACD 110 into a common computer database. The CIS 125 delivers account information such as customer value to the IVR 105 in order to assign an appropriate treatment for a given caller (e.g., if the customer is highly valued, route the call to the best agent). 
[0027] The typical telecommunications network within a contact center 100 is not able to generate rapid analysis and plans for staffing, budgeting, call handling, and service quality goal setting. Nothing in the typical telecommunications network 100 allows the management of a contact center to quickly and accurately know the effects on contact center performance of changes in staff, budgets, call handling, and service goals. The analytic techniques used in a typical telecommunications network within a contact center 100 are not able to perform these analyses because they are either too simplistic for these types of scenarios (e.g., Erlang C) or too slow for rapid "what-if' analysis (e.g., discrete-event simulation). 
[0028] Referring to Figure 2, one implementation of a telecommunications network within a contact center 200 is shown that includes the typical performance monitoring and analysis components associated with the telecommunications network 100 with an additional interconnected Network Configuration Optimization System 205. The Network Configuration Optimization System 205 exchanges performance data and performance history data with the performance monitoring systems in the telecommunications network 100 and produces rapid analyses and plans for staffing, budgeting, call handling, and service quality goal setting. While the exemplary implementation of the telecommunications network is within a contact center system, it should be understood that the telecommunications network may include any type of system in which work is handled by a workforce having a finite number of resources. Such systems may include, but not be limited to, operations that handle and process incoming e-mail messages and inquiries, facsimile messages, insurance claims, and financial instruments including checks and coupons. 
[0029] The Network Configuration Optimization System 205 receives performance information directly from all of the performance monitoring systems in the telecommunications network 100 with the exception of the IVR 105. Specifically, the ACD 110 provides the Network Configuration Optimization System 205 with regular feeds of call interval data. The Network Configuration Optimization System 205 may, alternatively, receive call interval data from the WFMS 115 rather than the ACD 110. The WFMS 115 provides the Network Configuration Optimization System 205 with periodic feeds of the latest contact volume forecast including the contact volume (e.g., call volume) and handle time forecast. The WFMS 115 also may provide the Network Configuration Optimization System 205 with a schedule adherence forecast. The HRD 120 provides the Network Configuration Optimization System 205 with agent salary information and hiring costs that may be accessed by the system 205 as needed. Finally, the CIS 125 provides the Network Configuration Optimization System 205 with customer segmentation, customer value, and call-by-call data. 
[0030] The Network Configuration Optimization System 205 also sends information back to all of the performance monitoring systems in the telecommunications network 200. Specifically, the Network Configuration Optimization System 205 sends the call routing plan (e.g. how best to route different types of calls) back to the analysts who manage the ACD 110. The Network Configuration Optimization System 205 provides the WFMS 115 with the staffing plan. The staffing plan includes the hiring plan; the number of vacation, sick, and training days; the number of agents transferred between management units; and the skills of the agents (e.g. able to speak Spanish or that can handle complex requests well). The WFMS 115 incorporates all of this information into the staffing schedule. The Network Configuration Optimization System 205 also provides the staffing plan to the HRD 120 and its analysts along with a budget estimate corresponding to that staffing plan. 
[0190] While the invention has been illustrated and described in detail in the drawings and foregoing description, the same is to be considered as illustrative and not restrictive in character, it being understood that only the preferred embodiment has been shown and described and that all equivalents, changes, and modifications that come within the spirit of the invention as described herein and/or by the following claims are desired to be protected. 
[0191] Hence, the proper scope of the present invention should be determined only by the broadest interpretation of the appended claims so as to encompass all such modifications as well as all relationships equivalent to those illustrated in the drawings and described in the specification. 
Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130136252A1 to Kosiba et al., (hereinafter referred to as “Kosiba”) in view of US Patent Publication to US20040098295A1 to Sarlay et al., (hereinafter referred to as “Sarlay”)

As per Claim 1, Kosiba teaches: A system for determining and reporting staffing requirements for a contact center system comprising:
a. a network configuration optimization system for initializing and inputting data, wherein the network configuration optimization system is operably coupled to a staffing requirement generation engine capable of receiving data input from the network configuration optimization system, wherein the network configuration optimization system is further capable of reporting staffing requirements to a performance monitoring system operably integrated into the contact center system; (in at least [0058] FIG. 2, one implementation of a processing center system is a contact center system computing environment 200 that includes the typical performance monitoring and analysis components associated with the contact center computing environment 100 with an additional interconnected planning and analysis system 205. The planning and analysis system 205 exchanges performance data and performance history data with the performance monitoring systems in the environment 100 and produces rapid analyses and plans for staffing, budgeting, call handling, and service quality goal setting. While the exemplary implementation of the processing center system is a contact center system, it should be understood that the processing center system may include any type of system in which work is handled by a workforce having a finite number of resources. Such systems may include operations that handle and process incoming email messages and inquiries, facsimile messages, insurance claims, and financial instruments including check and coupons.)
b. the staffing requirement generation engine, wherein the staffing requirement generation engine is capable of ... in the contact center system by: (in at least [0060] The analysis system 205 provides the WFMS 115 with the staffing plan. The staffing plan includes the hiring plan; the number of vacation, sick, and training days; the number of agents transferred between management units; and the skills of the agents (e.g., able to speak Spanish or that can handle complex requests well). The WFMS 115 incorporates all of this information into the staffing schedule. The analysis system 205 also provides the staffing plan to the HRD 120 and its analysts along with a budget estimate corresponding to that staffing plan.)
..., 
..., 
iii. generating a staffing requirement using the ..., (in at least [0123]  is able to work “in reverse” by changing the service level goal (field 976) and/or average speed of answer (field 977) and looking up the staff required to achieve that performance in the planning and analysis database. The resulting staff figures are then shown in the staff fields 935 and 940)
iv. examining the ... which generate the staffing requirement comprising high staff consistency and service level goal, (in at least [0144] Given the objective function of minimizing staff costs and the performance constraint of maintaining a given service level, the process automatically finds the least cost hiring and termination plan that still meets the service level constraints. The objective function and the service level constraints are set by the user via the optimizer icon 990.)
..., and, 
... and
c. a ... simulation module, operably coupled to the staffing requirement generation engine, wherein the ... simulation module searches for a staffing requirement for each of the ... for the data and provides the staffing requirement for each of the ... to the staffing requirement generation engine for updating, and the ... simulation module is capable of simulating available resources for particular intervals and matching the available resources with an arrival volume of work while accounting for factors.  (in at least [0082] The discrete-event simulation model of the contact center accepts the following inputs: (1) the performance distribution data for each contact demand unit as processed in step 600; (2) scale factors for the distribution data for each contact demand unit (i.e. total call volume, mean handle time, mean value per call, etc.); (3) the staffing level distribution data for each management unit as processed in step 600; (4) a scale factor for the staffing level distribution data for each management unit (i.e., a staffing level); (5) the number of phone lines available in each management unit as determined in step 600 from interviews with management; (6) the number of workstations available in each management unit as determined in step 600 from interviews with management; and (7) the workflow relationships between contact demand units and management units developed in step 415. [0084] Historic scale factors are applied to the contact demand unit distribution data, and historic staffing levels are applied to the management unit staff availability distribution data. The output of the model should correspond to the actual historic contact center performance. If the output does correspond to the actual historic performance of the contact center, the model is validated (step 620). However, if the output of the model does not correspond to the actual historic performance, then the inputs to the model and/or the assumptions used to develop the workflow relationship, the performance distributions of each contact demand unit, and the staffing level distribution of each management unit must be revisited. Changing any of the assumptions requires reprocessing the historic data as necessary in step 600. The model is then modified accordingly in step 605, and the modified model is run with the historic scale factors and new inputs in step 610. The output is then compared to the historic performance of the contact center (step 615), and the cycle beings again as necessary until the model is validated (step 620). [0091] Determining the range of model inputs for each individual workflow relationship model requires estimating the maximum and minimum possible forecasted call volumes, number of phone lines, staffing levels, customer patience, and handle times inputted into each individual workflow relationship model.  [0123] flexibility and simplicity of the database query method of obtaining the performance results, the system is able to work “in reverse” by changing the service level goal (field 976) and/or average speed of answer (field 977) and looking up the staff required to achieve that performance in the planning and analysis database. The resulting staff figures are then shown in the staff fields 935 and 940)


Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay,
...determining backlog passing factors for deferred work...(in at least [0044] Propagation of contacts can be governed by service time or quality of service. Generally, service time is the length of time allotted to respond to a given contact. For instance, e-mails may have a 4 hour response from the time they are received, although telephone calls are generally answered within seconds or minutes of being received. These values would both affect propagation, as the telephone calls would be distributed over a narrower response time than the e-mails. Furthermore, the quality of service can differ within a contact type. For instance, e-mails from different customers or contacts could have different priorities for allotted response time. E-mails from customer “A” are to be responded to in three hours, but e-mails from “B” are to be responded to in one hour. [0055]  determines whether there is an overflow or underflow of backlogged contacts to be processed in the ACD 110, as illustrated and described in relation to method 900 of FIG. 9. If there is an overflow or underflow, then the method 300 can increase or decrease the CHI values for the current time period and future time periods, as illustrated in method 900 of FIG. 9. After the backlog processing is ended, the method 300 stops in step 320. There are various ways of defining and measuring and responding to backlog. This can either measure and respond to predicted backlog or an actual backlog. The backlog can also be measured and responded to as a function of a service time level, wherein a percentage or absolute value of the backlog has exceeded or is close to exceeding its allotted service time. [0090]  FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)
...determining an initial backlog factor based on steady state backlog...(in at least [0044] Propagation of contacts can be governed by service time or quality of service. Generally, service time is the length of time allotted to respond to a given contact. For instance, e-mails may have a 4 hour response from the time they are received, although telephone calls are generally answered within seconds or minutes of being received. These values would both affect propagation, as the telephone calls would be distributed over a narrower response time than the e-mails. Furthermore, the quality of service can differ within a contact type. For instance, e-mails from different customers or contacts could have different priorities for allotted response time. E-mails from customer “A” are to be responded to in three hours, but e-mails from “B” are to be responded to in one hour)
...predefining a number of backlog points... (in at least [0076] FIG. 8 is a line chart 800 illustrating a future trend of an intraday total backlog. The line chart 800 shows an intraday total backlog 802 over various time periods. The line chart provides a high threshold 804, a low threshold 806, and a target threshold 808 for backlog management. These thresholds could be static, could vary throughout the day or could be a function of contact volume, staff, intraday expired projections, any combination of these or other measures as deemed appropriate by the management team. In the line chart 800, static thresholds are assumed. These thresholds can be applied to the actual total backlog, actual expired backlog, actual expired backlog plus backlog that will expired in that period, actual unexpired backlog intraday total backlog, intraday expired backlog, intraday expired backlog plus backlog that will expired in that period, and/or intraday unexpired backlog. )
...predefined backlog points...(in at least [0076] FIG. 8 is a line chart 800 illustrating a future trend of an intraday total backlog. The line chart 800 shows an intraday total backlog 802 over various time periods. The line chart provides a high threshold 804, a low threshold 806, and a target threshold 808 for backlog management. These thresholds could be static, could vary throughout the day or could be a function of contact volume, staff, intraday expired projections, any combination of these or other measures as deemed appropriate by the management team. In the line chart 800, static thresholds are assumed. These thresholds can be applied to the actual total backlog, actual expired backlog, actual expired backlog plus backlog that will expired in that period, actual unexpired backlog intraday total backlog, intraday expired backlog, intraday expired backlog plus backlog that will expired in that period, and/or intraday unexpired backlog. )
v. selecting further points that neighbor the examined points and repeating examination on the further points, and, (in at least [0076] FIG. 8 is a line chart 800 illustrating a future trend of an intraday total backlog. The line chart 800 shows an intraday total backlog 802 over various time periods. The line chart provides a high threshold 804, a low threshold 806, and a target threshold 808 for backlog management. These thresholds could be static, could vary throughout the day or could be a function of contact volume, staff, intraday expired projections, any combination of these or other measures as deemed appropriate by the management team. In the line chart 800, static thresholds are assumed. These thresholds can be applied to the actual total backlog, actual expired backlog, actual expired backlog plus backlog that will expired in that period, actual unexpired backlog intraday total backlog, intraday expired backlog, intraday expired backlog plus backlog that will expired in that period, and/or intraday unexpired backlog. )
vi. selecting points that result in a consistent backlog percentage across a planning scenario (in at least [0076] FIG. 8 is a line chart 800 illustrating a future trend of an intraday total backlog. The line chart 800 shows an intraday total backlog 802 over various time periods. The line chart provides a high threshold 804, a low threshold 806, and a target threshold 808 for backlog management. These thresholds could be static, could vary throughout the day or could be a function of contact volume, staff, intraday expired projections, any combination of these or other measures as deemed appropriate by the management team. In the line chart 800, static thresholds are assumed. These thresholds can be applied to the actual total backlog, actual expired backlog, actual expired backlog plus backlog that will expired in that period, actual unexpired backlog intraday total backlog, intraday expired backlog, intraday expired backlog plus backlog that will expired in that period, and/or intraday unexpired backlog. )

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kosiba by, generate forecasts of call received volumes and call handling times based on historical data to determine how much staff will be needed at different times of the day and week. The systems then create schedules that match the staffing to the anticipated needs and compensates for variations between the forecasted contacts to be received, the actual contacts received, the forecasted contacts to be handled, the actual contacts handled, and the number of contacts that should be able to be handled by the scheduled staff that addresses at least some of the problems associated with conventional multimedia center technology, as taught by Sarlay, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Kosiba with the motivation of, efficiently handling telephone-based customer contacts … experience high quality and consistent service as measured… provided at the lowest possible cost to the call center owner… balances competing goals, as recited in Sarlay.


As per Claim 2, Kosiba teaches:  The system of claim 1, 
wherein the staffing requirement generation engine is capable of determining a stable requirement comprising responding to fluctuations in work arrival, .... (in at least [0095] Estimating the maximum and minimum hourly staffing level for a given workflow relationship requires estimating the maximum and minimum hourly staffing level for each individual management unit included in the workflow relationship. This maximum and minimum hourly staffing level for each management unit is obtained by estimating the reasonable maximum and minimum monthly staffing level forecast for the contact center and then allocating the forecasted staffing level to the different management units of the contact center. The forecasts of staffing levels developed in step 705 may be used to determine this estimate. The maximum and minimum hourly staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bounds of the reasonable swings in the resulting staffing levels for each management unit is the maximum and minimum hourly staffing level for that management unit. The maximum and minimum hourly staffing levels may then be used to determine the maximum and minimum hourly staffing level inputs to the workflow relationship model. For example, if the workflow relationship is “management unit x and y handle contact demand units A, B, and C directly” and the maximum and minimum hourly staffing levels for management units x and y are 50-5 phone agents and 90-10 phone agents, then the maximum and minimum hourly staffing level inputted into the workflow relationship model is 140-15.) 

Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay,
...backlog, and passing backlog, from one interval to an other interval...(in at least [0055]  determines whether there is an overflow or underflow of backlogged contacts to be processed in the ACD 110, as illustrated and described in relation to method 900 of FIG. 9. If there is an overflow or underflow, then the method 300 can increase or decrease the CHI values for the current time period and future time periods, as illustrated in method 900 of FIG. 9. After the backlog processing is ended, the method 300 stops in step 320. There are various ways of defining and measuring and responding to backlog. This can either measure and respond to predicted backlog or an actual backlog. The backlog can also be measured and responded to as a function of a service time level, wherein a percentage or absolute value of the backlog has exceeded or is close to exceeding its allotted service time. [0090]  FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)

The reason and rationale to combine Kosiba and Sarlay is the same as recited above.


As per Claim 3, Kosiba teaches: The system of claim 1, 
wherein the data comprises information automatically input from previous forecasts. (in at least [0072]  develop and validate the contact center model as shown in FIG. 6. Developing and validating the contact center model (step 415) includes processing the data captured for each management unit and contact demand unit (step 600), developing an analytic model using the workflow relationships (step 605), running the model by inputting historic management unit and contact demand unit data (step 610), and comparing the model output with historic contact center performance figures (step 615). If the model output corresponds to the historic contact center performance figures, then the model is validated (step 620). If the model output does not correspond to the historic contact center performance figures, then the assumptions used to develop the model must be revisited and the data captured for each management unit and contact demand unit must be reprocessed. [0124] Selecting the open icon 982 allows the user to open a previously saved scenario.)


As per Claim 4, Kosiba teaches: The system of claim 1, 
wherein the factors comprise one or more of: resolution time, throughput rate, length of handle time, wait time, and backlog. (in at least [0053] The call interval data includes, for each interval, call volume (e.g., 400 calls), number of phone agents available, number of phone agents occupied by handling calls, average handle time (e.g., 2 minutes), number of abandons, the mean time to abandon, the average wait time, service level (e.g., of the proportion of calls answered in less than or equal to a specified number of seconds (e.g., 80% within 20 seconds), and the average call duration. The ACD 110 also sends call-by-call data to the CIS 125. The call-by-call data includes the wait time of the call, the employee that handled the call, the handle time of the call, the time to abandon (if applicable), the amount of after call work or casework required, and details on the customer order, purchases, or other activity (if applicable).)

As per Claim 5, Kosiba teaches: The system of claim 1, wherein the deferred work simulation module searches for a staffing requirement by:
a. sourcing data at an interval of time, wherein if the sourced data are at different levels, normalizing the sourced data to the same level; (in at least [0053] The ACD 110 automatically distributes the incoming calls to available resources (e.g., phone agents and phone lines). The ACD 110 also sends call interval data to the WFMS 115 (i.e., call data summarized by a particular unit of time, such as by half-hour). The call interval data includes, for each interval, call volume (e.g., 400 calls), number of phone agents available, number of phone agents occupied by handling calls, average handle time (e.g., 2 minutes), number of abandons, the mean time to abandon, the average wait time, service level (e.g., of the proportion of calls answered in less than or equal to a specified number of seconds (e.g., 80% within 20 seconds), and the average call duration. The ACD 110 also sends call-by-call data to the CIS 125. The call-by-call data includes the wait time of the call, the employee that handled the call, the handle time of the call, the time to abandon (if applicable), the amount of after call work or casework required, and details on the customer order, purchases, or other activity (if applicable).)
b. iterating through the sourced data at the intervals of time to determine transient data; and (in at least [0073] Processing the data captured for each management unit and contact demand unit (step 600) requires obtaining and processing contact center performance information from the ACD 110, the CIS 125, and interviews with management. The ACD 110 generates daily call interval reports that can be allocated to different management units and contact demand units using the workflow relationships developed in step 410. The ACD 110 also generates call-by-call data that is stored by the CIS 125 in a database. [0074] The daily call interval reports produced by the ACD 110 include quarter hour, half hour, or hourly summaries of contact center performance. These performance summaries include the following: (1) call volume; (2) the number of phone agents available; (3) the number of phone agents occupied by answering calls (occupancy); (4) the average handle time; (5) the number of abandons; (6) the mean time to abandon; (7) the average wait time; (8) the service level achieved; and (9) the average call duration.)
c. applying the transient data, by the ... simulation module, to produce service performance metrics.  (in at least [0076] The daily call interval reports produced by the ACD 110 and the call-by-call data obtained from the CIS 125 are processed into intra-day, intra-week, or intra-month management unit and contact demand unit performance distribution data. This is accomplished by gathering the data over many weeks using the workflow relationship developed in step 410 to allocate the data to management units and contact demand units, and performing calculations to create an average or moving average of the intra-day, intra-week, intra-month, and inter-month patterns of performance for each management unit and contact demand unit. [0078] The resulting management unit performance distribution data is the intra-day, intra-week, intra-month, inter-month staff availability distribution. The resulting contact demand unit performance distribution data include: (1) the intra-day, intra-week, intra-month, inter-month call volume distribution; (2) the intra-day, intra-week, intra-month, inter-month mean handle time distribution; (3) the intra-day, intra-week, intra-month, inter-month value per call distribution; (4) the handle time distribution; (5) the intra-day, intra-week, intra-month, inter-month mean customer patience (i.e., time to abandon); (6) the customer patience distribution; (7) the distribution of value per call; (8) the intra-day, intra-week, intra-month, inter-month mean after call or case work distribution; and (9) the distribution of after call or casework.)

Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay,
...deferred work...(in at least [0055]  determines whether there is an overflow or underflow of backlogged contacts to be processed in the ACD 110, as illustrated and described in relation to method 900 of FIG. 9. If there is an overflow or underflow, then the method 300 can increase or decrease the CHI values for the current time period and future time periods, as illustrated in method 900 of FIG. 9. After the backlog processing is ended, the method 300 stops in step 320. There are various ways of defining and measuring and responding to backlog. This can either measure and respond to predicted backlog or an actual backlog. The backlog can also be measured and responded to as a function of a service time level, wherein a percentage or absolute value of the backlog has exceeded or is close to exceeding its allotted service time. [0090]  FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)

The reason and rationale to combine Kosiba and Sarlay is the same as recited above.


As per Claim 6, Kosiba teaches:  The system of claim 5, 
wherein the sourcing comprises sourcing data from: an ACD, manual input, or forecast.  (in at least [0053] The ACD 110 automatically distributes the incoming calls to available resources (e.g., phone agents and phone lines). The ACD 110 also sends call interval data to the WFMS 115 (i.e., call data summarized by a particular unit of time, such as by half-hour). The call interval data includes, for each interval, call volume (e.g., 400 calls), number of phone agents available, number of phone agents occupied by handling calls, average handle time (e.g., 2 minutes), number of abandons, the mean time to abandon, the average wait time, service level (e.g., of the proportion of calls answered in less than or equal to a specified number of seconds (e.g., 80% within 20 seconds), and the average call duration. The ACD 110 also sends call-by-call data to the CIS 125. The call-by-call data includes the wait time of the call, the employee that handled the call, the handle time of the call, the time to abandon (if applicable), the amount of after call work or casework required, and details on the customer order, purchases, or other activity (if applicable).)

As per Claim 7, Kosiba teaches:  The system of claim 5, 
wherein the interval of time comprises at least one of: hourly, daily, weekly, and monthly. (in at least [0053] The ACD 110 also sends call interval data to the WFMS 115 (i.e., call data summarized by a particular unit of time, such as by half-hour). The call interval data includes, for each interval, call volume (e.g., 400 calls), number of phone agents available, number of phone agents occupied by handling calls, average handle time (e.g., 2 minutes), number of abandons, the mean time to abandon, the average wait time, service level (e.g., of the proportion of calls answered in less than or equal to a specified number of seconds (e.g., 80% within 20 seconds), and the average call duration.)

As per Claim 8, Kosiba teaches: The system of claim 5, 
wherein the service performance metrics comprise at least one of: deferred work completed, maximum resolution time, average resolution time, average wait time, backlog, and occupancy.  (in at least [0074] The daily call interval reports produced by the ACD 110 include quarter hour, half hour, or hourly summaries of contact center performance. These performance summaries include the following: (1) call volume; (2) the number of phone agents available; (3) the number of phone agents occupied by answering calls (occupancy); (4) the average handle time; (5) the number of abandons; (6) the mean time to abandon; (7) the average wait time; (8) the service level achieved; and (9) the average call duration.)

As per Claim 9, Kosiba teaches: The system of claim 5, 
wherein the transient data comprises one or more of: ....  (in at least [0076] The daily call interval reports produced by the ACD 110 and the call-by-call data obtained from the CIS 125 are processed into intra-day, intra-week, or intra-month management unit and contact demand unit performance distribution data. This is accomplished by gathering the data over many weeks using the workflow relationship developed in step 410 to allocate the data to management units and contact demand units, and performing calculations to create an average or moving average of the intra-day, intra-week, intra-month, and inter-month patterns of performance for each management unit and contact demand unit.)

Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay,
...number of deferred work handled, number of deferred work completed, number of backlogs from one interval of time to another interval of time, and starting number of deferred work...(in at least [0055]  determines whether there is an overflow or underflow of backlogged contacts to be processed in the ACD 110, as illustrated and described in relation to method 900 of FIG. 9. If there is an overflow or underflow, then the method 300 can increase or decrease the CHI values for the current time period and future time periods, as illustrated in method 900 of FIG. 9. After the backlog processing is ended, the method 300 stops in step 320. There are various ways of defining and measuring and responding to backlog. This can either measure and respond to predicted backlog or an actual backlog. The backlog can also be measured and responded to as a function of a service time level, wherein a percentage or absolute value of the backlog has exceeded or is close to exceeding its allotted service time. [0090]  FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)
The reason and rationale to combine Kosiba and Sarlay is the same as recited above.


As per Claim 10, Kosiba teaches: The system of claim 5, 
wherein the interval of time comprises a handle time which is shorter than the interval time and (in at least [0067]  virtual representation is a data structure that contains attributes such as: (1) the contact volume (e.g., number of phone calls); (2) the contact distribution over hours, days, weeks, and months (e.g., what % of total calls occur during each half hour increment of a given week); (3) the handle time distribution (e.g., the percent of calls handled in 10 seconds or less, between 10 and 20 seconds, etc.); (4) the average handle time (e.g., 2 minutes); )
wherein the producing service performance metrics further comprises: 
a. determining a number of ... completed for an interval of time and number of ... for the interval of time by: 
i. obtaining ... volume, average handle time, and staff full-time equivalent for a first period; (in at least [0117] FIG. 10, the total number of effective full-time CSRs is multiplied by the number of work days per full time CSR per month to get a total number of Man-Days worked (step 1010). For example, assuming 104.55 effective CSRs and each CSR works 5 days a week, the number of Man-Days worked in April 2001 is 104.55×(21 work days in April)=2196 Man-Days. The total number of vacation, sick, and training days (field 966) is then subtracted from the total number of Man-Days worked (step 1015). For example, assuming 150 vacation/sick/training days, the actual Man-Days worked by the full-time staff during the month is 2196−150=2046.)


Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay,
...deferred work... (in at least [0055]  determines whether there is an overflow or underflow of backlogged contacts to be processed in the ACD 110, as illustrated and described in relation to method 900 of FIG. 9. If there is an overflow or underflow, then the method 300 can increase or decrease the CHI values for the current time period and future time periods, as illustrated in method 900 of FIG. 9. After the backlog processing is ended, the method 300 stops in step 320. There are various ways of defining and measuring and responding to backlog. This can either measure and respond to predicted backlog or an actual backlog. The backlog can also be measured and responded to as a function of a service time level, wherein a percentage or absolute value of the backlog has exceeded or is close to exceeding its allotted service time.)
ii. adding backlog from previous periods; (in at least [0089] In FIGS. 10A and B, the answer is “no”. Therefore, CHI is determined by adjusting the pre-CHI value based on the difference between the CHI for the previous period and the CHS value for the previous period. Because this is step 312, this invokes method 500, that illustrates how to calculate the difference. In method 300, if the CHS value for the previous period is greater than the CHI value for the previous period, the difference, (the “carryover”), is zero, as illustrated in FIGS. 10A and 10B.)
iii. assigning available backlog to available staff; (in at least [0089] In FIGS. 10A and B, the answer is “no”. Therefore, CHI is determined by adjusting the pre-CHI value based on the difference between the CHI for the previous period and the CHS value for the previous period. Because this is step 312, this invokes method 500, that illustrates how to calculate the difference. In method 300, if the CHS value for the previous period is greater than the CHI value for the previous period, the difference, (the “carryover”), is zero, as illustrated in FIGS. 10A and 10B.)
iv. adding unassigned work after the service performance metrics are produced; and (in at least [0090] FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)
v. incrementing to a next period, wherein if there is no next period, ending the process; and (in at least [0041] In step 250, the method 200 determines whether the forecasting of intraday values CRI is complete when the last time period defined in the time range of step 202 is finished. If not, then step 260 executes, and the period to have the calculated CRI value increments. Then, step 210 is re-executed, and the CRI value for the next period is calculated in either step 230 or step 240, and so on. If the intraday forecasting is complete, stop step 265 executes, and the CRI generation is finished.)
b. iterating from one interval of time to a next interval of time using a means to determine the resolution time of each deferred work and a wait time by: 
i. obtaining deferred work completed from a first completed period and first arrival period; (in at least [0090] FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)
ii. subtracting completed work from offered work in the first arrival period; (in at least [0065] The intraday total backlog is calculated by taking the actual total backlog when calculating the intraday value for the current time period. For future time periods, the intraday total backlog is calculated by taking the intraday total backlog from the previous period and adding to that the CRF in this period and subtracting the contacts handled scheduled for this period. If the resulting number is negative, then the value used for this period's intraday total backlog is then set to zero, since for the resulting number to be negative, there is more work time to handle contacts than the work time it takes to handle contacts that are in the backlog in this period. If the intraday total backlog is zero then the intraday expired backlog and intraday unexpired backlog values are also zero.)
iii. determining at least one of wait time and resolution time; and  (in at least [0048] The number of contacts scheduled to be handled in a given period (Contacts_Handled_Scheduled or CHS) is calculated using the following equation: Contacts_Handled  _Scheduled = ( ScheduledOpen × SecondsInStatisticsPeriod AHTInSeconds ))
iv. incrementing to a next arrival period if all work offered is completed and incrementing to a next completed period if not all work offered is completed, wherein if there is not next period, ending the process. (in at least [0041] step 250, the method 200 determines whether the forecasting of intraday values CRI is complete when the last time period defined in the time range of step 202 is finished. If not, then step 260 executes, and the period to have the calculated CRI value increments. Then, step 210 is re-executed, and the CRI value for the next period is calculated in either step 230 or step 240, and so on. If the intraday forecasting is complete, stop step 265 executes, and the CRI generation is finished. One general goal of this processing is to recalculate how many contacts are expected to be received and to calculate a new plan for handling contacts for the current and future periods. [0090] FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)

The reason and rationale to combine Kosiba and Sarlay is the same as recited above.





  

As per Claim 11, Kosiba teaches:  The system of claim 10, 
wherein the backlog comprises one or more of e-mail messages, e-mail inquiries, facsimile messages, insurance claims and financial instruments. (in at least [0058] handle and process incoming email messages and inquiries, facsimile messages, insurance claims, and financial instruments including check and coupons.)


As per Claim 12, Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay, The system of claim 10, 
where the completed period comprises a period where work is completed to 100%.  (in at least [0055] The backlog can also be measured and responded to as a function of a service time level, wherein a percentage or absolute value of the backlog has exceeded or is close to exceeding its allotted service time. [0063] The first value is called an actual expired backlog and represents contacts that still need to be handled that were not handled within a service level goal time. For example, if the goal is to handle 100% of e-mails within 4 hours, and 10 e-mails have been in queue for more than 4 hours, then the actual expired backlog will be equal to 10. The other value is called an actual unexpired backlog and represents the number of contacts that still need to be handled that were in queue less than the service level goal time. For example, suppose 90 contacts are in the actual unexpired backlog. In this example, with 10 contacts in the actual expired backlog and 90 contacts in the intraday unexpired backlog, the actual total backlog is the sum or 100. Accordingly, if the e-mail (or other contact handling) system reports any 2 of these 3 values, the third value can be determined. So, if there are 100 contacts in actual total backlog and 10 are expired, then we know that 90 are unexpired.)

The reason and rationale to combine Kosiba and Sarlay is the same as recited above.



As per Claim 13, Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay, The system of claim 10, 
wherein the arrival period comprises a period where work first enters the system and has a completion rate of 0%.  (in at least [0055] The backlog can also be measured and responded to as a function of a service time level, wherein a percentage or absolute value of the backlog has exceeded or is close to exceeding its allotted service time. [0063] The first value is called an actual expired backlog and represents contacts that still need to be handled that were not handled within a service level goal time. For example, if the goal is to handle 100% of e-mails within 4 hours, and 10 e-mails have been in queue for more than 4 hours, then the actual expired backlog will be equal to 10. The other value is called an actual unexpired backlog and represents the number of contacts that still need to be handled that were in queue less than the service level goal time. For example, suppose 90 contacts are in the actual unexpired backlog. In this example, with 10 contacts in the actual expired backlog and 90 contacts in the intraday unexpired backlog, the actual total backlog is the sum or 100. Accordingly, if the e-mail (or other contact handling) system reports any 2 of these 3 values, the third value can be determined. So, if there are 100 contacts in actual total backlog and 10 are expired, then we know that 90 are unexpired.)

The reason and rationale to combine Kosiba and Sarlay is the same as recited above.



As per Claim 14, Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay, The system of claim 5 wherein the interval of time comprises a handle time which is longer than the interval time and wherein the producing service performance metrics further comprises: 
a. determining a number of deferred work for an interval of time, wherein the determining comprises tracking percentage completion of each deferred work by: 
i. matching available staff to deferred work offered for each period interval, wherein the matching is dependent on completion status of the deferred work offered and available staff; (in at least [0033]  the WMS 126 generates forecasts of call volumes and call handling times based on historical data, and determines how much staff will be needed at different times of the day and week. Furthermore, these systems have the capability of creating schedules that match the staffing to the anticipated needs. A representative system is described in U.S. Pat. No. 5,325,292, which patent is assigned to the assignee of this application and is incorporated herein by reference for all purposes)
ii. proceeding through completion time matching of the deferred work with lowest completion percentage to the available staff in each completion period; (in at least [0041] the forecasting of intraday values CRI is complete when the last time period defined in the time range of step 202 is finished. If not, then step 260 executes, and the period to have the calculated CRI value increments. Then, step 210 is re-executed, and the CRI value for the next period is calculated in either step 230 or step 240, and so on. If the intraday forecasting is complete, stop step 265 executes, and the CRI generation is finished. One general goal of this processing is to recalculate how many contacts are expected to be received and to calculate a new plan for handling contacts for the current and future periods.)
iii. automatically updating service performance output; (in at least [0046] the number of contacts actually handled in the previous period is available, then in step 308, the CHI value for this time period is updated by adjusting the pre-CHI value based on the difference, or carryover, between the updated number of contacts planned to be handled in a previous period (CHI) and the number of contacts actually handled in the previous period (CHA).)
iv. determining resolution time, wherein the resolution time is used to determine the maximum resolution time, the average resolution time, and the average wait time; and (in at least [0044] Propagation of contacts can be governed by service time or quality of service. Generally, service time is the length of time allotted to respond to a given contact. For instance, e-mails may have a 4 hour response from the time they are received, although telephone calls are generally answered within seconds or minutes of being received. [0048] The number of contacts scheduled to be handled in a given period (Contacts_Handled_Scheduled or CHS) is calculated using the following equation: Contacts_Handled  _Scheduled = ( ScheduledOpen × SecondsInStatisticsPeriod AHTInSeconds ))
v. determining the occupancy of each completion period by an amount of unassigned throughput compared to original available throughput, wherein the determining of step (v) uses the maximum resolution time, the average resolution time, and the average wait time determined in step (iv); and (in at least [0081]  FIGS. 10A and 10B, illustrated is a propagation of contacts from a CRF value to be distributed through different time periods before actual data has been received. An example of the use of methods 200-500 shall be illustrated with the aid of FIGS. 10A and 10B.)
b. iterating from one interval of time to a next interval of time using a means to determine the resolution time of each deferred work and a wait time by: 
i. obtaining deferred work completed from a first completed period and first arrival period; (in at least [0090] FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)
ii. subtracting completed work from offered work in the first arrival period; (in at least [0065] the intraday total backlog is calculated by taking the intraday total backlog from the previous period and adding to that the CRF in this period and subtracting the contacts handled scheduled for this period.[0093] determined whether the number of contacts handled (CHA) in the previous period is known. For instance, for 11:00 am, the CHA value is known for 10:30, the previous period, CHI is a function of adjusting the Pre-CHI value for 11:00 am (102) by the difference between the CHI for the previous time period (165) and the CHA (80). Because step 308 was invoked and the number of contacts planned to be handled in previous period (CHI) is greater than the number of contacts actually handled, the CHI is increased by the difference. Therefore, CHI for 11:00 am is 187.)
iii. determining at least one of : wait time and resolution time; and (in at least [0048] The number of contacts scheduled to be handled in a given period (Contacts_Handled_Scheduled or CHS) is calculated using the following equation: Contacts_Handled  _Scheduled = ( ScheduledOpen × SecondsInStatisticsPeriod AHTInSeconds ))
iv. incrementing to a next arrival period if all work offered is completed and incrementing to a next completed period if not all work offered is completed, wherein if there is not next period, ending the process.  (in at least [0041] step 250, the method 200 determines whether the forecasting of intraday values CRI is complete when the last time period defined in the time range of step 202 is finished. If not, then step 260 executes, and the period to have the calculated CRI value increments. Then, step 210 is re-executed, and the CRI value for the next period is calculated in either step 230 or step 240, and so on. If the intraday forecasting is complete, stop step 265 executes, and the CRI generation is finished. One general goal of this processing is to recalculate how many contacts are expected to be received and to calculate a new plan for handling contacts for the current and future periods. [0090] FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)

The reason and rationale to combine Kosiba and Sarlay is the same as recited above.



As per Claim 15, Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay, The system of claim 14, 
wherein producing service performance metrics further comprises determining a number of deferred work for an interval of time, (in at least [0090] FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)
wherein the determining comprises tracking percentage completion of each deferred work at an interval period level by:
a. assigning a completion percentage to a period interval;  (in at least [0055] The backlog can also be measured and responded to as a function of a service time level, wherein a percentage or absolute value of the backlog has exceeded or is close to exceeding its allotted service time. [0063] The first value is called an actual expired backlog and represents contacts that still need to be handled that were not handled within a service level goal time. For example, if the goal is to handle 100% of e-mails within 4 hours, and 10 e-mails have been in queue for more than 4 hours, then the actual expired backlog will be equal to 10. The other value is called an actual unexpired backlog and represents the number of contacts that still need to be handled that were in queue less than the service level goal time. For example, suppose 90 contacts are in the actual unexpired backlog. In this example, with 10 contacts in the actual expired backlog and 90 contacts in the intraday unexpired backlog, the actual total backlog is the sum or 100. Accordingly, if the e-mail (or other contact handling) system reports any 2 of these 3 values, the third value can be determined. So, if there are 100 contacts in actual total backlog and 10 are expired, then we know that 90 are unexpired.)
b. adding a completion percentage to each period depending on available staff and throughput rate of the available staff, and (in at least [0076] FIG. 8 is a line chart 800 illustrating a future trend of an intraday total backlog. The line chart 800 shows an intraday total backlog 802 over various time periods. The line chart provides a high threshold 804, a low threshold 806, and a target threshold 808 for backlog management. These thresholds could be static, could vary throughout the day or could be a function of contact volume, staff, intraday expired projections, any combination of these or other measures as deemed appropriate by the management team. In the line chart 800, static thresholds are assumed. These thresholds can be applied to the actual total backlog, actual expired backlog, actual expired backlog plus backlog that will expired in that period, actual unexpired backlog intraday total backlog, intraday expired backlog, intraday expired backlog plus backlog that will expired in that period, and/or intraday unexpired backlog.)
c. determining the performance of released completed work according to the period interval using tracking properties until completion achieves 100%. (in at least [0077] The high threshold 804 is set to 200, the target threshold 808 is set to 150, and the low threshold 806 is set to 100. It is important for management to know when the total backlog 802 exceeds the high threshold 804 or goes lower than the low threshold 806. In the line chart 800, the total backlog 802 exceeds the high threshold 804 at a first point 810. Similarly, the total backlog 802 goes lower than the low threshold 806 at a second point 812. These are important data points to draw attention to since the time between the current time and those events gives management time to react (e.g., time durations 814 and 816) and avoid having backlog get too high or too low.)

The reason and rationale to combine Kosiba and Sarlay is the same as recited above.



As per Claim 16, Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay, The system of claim 15, wherein the tracking properties comprise: 
number of work in progress, number of work not started, total number of work, work completion percent, amount of work in progress completed, and total amount of work in progress completed.  (in at least [0090] FIGS. 11A and 11B, illustrated is a propagation of contacts after the actual contact information has been received. For instance, in FIGS. 10A and 10B, for the time period of 8:30 am, the (vertically) propagated CRI contact values are 23, 20, 24 and 19, to pre-CHI total 86. However, in FIGS. 11A and 11B for the time period of 8:30 am, the vertically propagated CRA and CRI contacts are 23, 20, 26, and 23, to yield a total of 92, a different pre-CHI value than derived in for a pre-CHI value for FIGS. 10A and 10B because CRA contacts have also been taken into account when determining the pre-CHI values. The CRF values were generated in method 200 as illustrated in FIGS. 10A and B, and are the same. However, CRA values exist up until 11:00 am in the morning in FIGS. 11A and 11B, which will affect how the CHI values are calculated for periods of 11:00 am and before.)
The reason and rationale to combine Kosiba and Sarlay is the same as recited above.


As per Claim 17, Although implied, Kosiba does not expressly disclose the following limitations, which however, are taught by Sarlay, The system of claim 1, 
wherein the number of points predefined is nine (9).  (in at least [0076] FIG. 8 is a line chart 800 illustrating a future trend of an intraday total backlog. The line chart 800 shows an intraday total backlog 802 over various time periods. The line chart provides a high threshold 804, a low threshold 806, and a target threshold 808 for backlog management. These thresholds could be static, could vary throughout the day or could be a function of contact volume, staff, intraday expired projections, any combination of these or other measures as deemed appropriate by the management team. In the line chart 800, static thresholds are assumed. These thresholds can be applied to the actual total backlog, actual expired backlog, actual expired backlog plus backlog that will expired in that period, actual unexpired backlog intraday total backlog, intraday expired backlog, intraday expired backlog plus backlog that will expired in that period, and/or intraday unexpired backlog.)

The reason and rationale to combine Kosiba and Sarlay is the same as recited above.












Conclusion
Relevant prior art not relied upon:
Ristock, US20120197678A1, A computing appliance includes a processor, an interface to an external network, an interface to a local area network, software executing on a machine-readable medium, wherein the software provides, a function for determining the ratio of busy time compared to idle time affecting a worker during task and multitask performance, a function for assigning a value defining a natural capacity of the worker to process a specific task type without developing a significant backlog, a function for assigning new tasks to the worker performing significantly under a natural capacity value for the type of task or tasks being processed, and a function for withholding one or more tasks from the worker performing near or at the natural capacity with developing backlog.

Bollenbeck, US20060277090A1, Methods are provided of creating a deployment plan for staff members with single or multiple qualification for performing activities, each activity requiring at least a single qualification. The methods include the following operations performed by a computer: repeatedly generating a deployment plan assignment of the staff members, and assessing a quality of the assignment generated using a target function, using one of the assignments on the basis of the assessment of the quality as the assignment representing the deployment plan, wherein the target function comprises a term that determines the quality of the assignments, such that the smaller the difference is between the number of the staff members deployed to the activities and the calculated total staff member requirement of the activities the higher the quality of the assignment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623